Citation Nr: 1703312	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension and, if so, whether service connection is warranted. 

3.  Entitlement to service connection for ischemic heart disease, status-post myocardial infarction with residuals of coronary artery disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that rating decision, the RO denied the Veteran's requests to reopen claims for entitlement to service connection for tinnitus and hypertension.  

The Veteran also appeals a February 2011 rating decision that denied service connection for ischemic heart disease, status-post myocardial infarction with residuals of coronary artery disease. 

In May 2012, the Veteran testified at a hearing before a Veterans Law Judge at the Buffalo RO.  The transcript of that hearing could not be produced.  In October 2012, the Board remanded the case for the scheduling of another hearing in accordance with the Veteran's wishes.  In July 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the claims file.  

In December 2014, the Board remanded the case to the RO for further development and adjudicative action.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The December 2008 rating decision that denied service connection for hypertension was not timely appealed and is final. 

2.  Some of the evidence received since the December 2008 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for hypertension.  

3.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service. 

4.  Affording the Veteran the benefit of the doubt, he was exposed to herbicides when he set foot in the Republic of Vietnam (Vietnam) during his period of service. 

5.  The Veteran is currently diagnosed with ischemic heart disease.


CONCLUSIONS OF LAW

1.  The December 2008 RO decision, which denied the Veteran's claim of entitlement to service connection for hypertension, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The additional evidence presented since the December 2008 RO decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for ischemic heart disease, as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A,
 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the claim for service connection for tinnitus and grant the claim for service connection for ischemic heart disease is completely favorable, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

Service connection for hypertension was originally denied by a rating decision in December 2008.  The Veteran did not file a timely notice of disagreement, and although he submitted medical evidence within 1 year of the rating decision, it was not new and material.  Thus, the December 2008 rating decision became final.  

In the December 2008 rating decision, the RO denied the claim because the evidence did not show that his hypertension is related to a service-connected disability or to his active service.  The evidence received since the December 2008 RO decision includes, in relevant part, the Veteran's testimony at the July 2013 Board hearing.  At the July 2013 hearing, the Veteran provided additional detail regarding how his hypertension is related to his period of service.  The Veteran's testimony constitutes evidence suggesting that his hypertension could have been due to his period of service.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for hypertension.

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309 (a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (tinnitus is an "organic disease of the nervous system" subject to presumptive service connection under 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage).  As such, the presumptive provisions of 38 C.F.R. § 3.303 (b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply to the claim for entitlement to service connection for tinnitus. 

For chronic diseases such as tinnitus (as an organic disease of the nervous system), service connection may be established under 38 C.F.R. § 3.303 (b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b). 

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service in Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), unless evidence shows that a Veteran went ashore.  VAOPGCPREC 27-97.  

The applicable laws and regulations provide that if a veteran was exposed to herbicides in service, certain enumerated diseases, including ischemic heart disease, will be presumed to be the result of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Tinnitus

The Veteran contends that his tinnitus is due to in-service noise exposure.  

As noted above, the Veteran is competent to report easily observable symptomatology.  The Veteran is competent to state that he has had, and currently has, ringing in his ears, or tinnitus.  The Veteran stated at the July 2013 Board hearing that he currently experiences ringing in his ears.  The Board finds that the Veteran's statement is credible.  Thus, the Veteran's statement that he currently experiences ringing in his ears is sufficient to establish that he has a current tinnitus disability, and the first Shedden element is established.  

At the July 2013 Board hearing, the Veteran credibly testified that he worked as a reciprocating engine mechanic on the flight decks and hangars of the U.S.S. Ticonderoga.  The Veteran's DD-214 indicates that his military occupational specialty (MOS) during his time aboard the U.S.S. Ticonderoga was aviation structural mechanic and the Board notes that this MOS is among those listing in the Department of Defense's Duty Military Occupational Specialty Noise Exposure Listing.  Thus, there is credible evidence of the Veteran's in-service noise exposure and the second Shedden element is established.

Tinnitus is considered one of the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  See Fountain, 27 Vet. App. at 258; Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).   The Veteran reported at the July 2013 hearing that the onset of his tinnitus was in service when he was exposed to excessive noise while working on aircraft engines.  The Veteran stated that he has experienced ringing in his ears since service.  The Board has no reason to doubt the credibility of the Veteran's report that he has experienced tinnitus since service.  Consistent with 38 C.F.R. § 3.303(b), the Veteran's account of the onset and continuity of his tinnitus symptoms is sufficient to demonstrate a continuity of symptomatology since service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran's credible statements of continued symptomatology since service satisfy the criteria necessary to establish the third Shedden element for a chronic disease, and as such, the Veteran is entitled to service connection for tinnitus.   

While the April 2010 and April 2015 VA examiner concluded that the Veteran's tinnitus is less likely than not related to his active service, the Board finds these opinions less persuasive.  The April 2010 opinion that the Veteran's tinnitus is not related to his service is based on the fact that the Veteran was not treated and did not report tinnitus during service.  However, as noted in the December 2014 remand, the mere absence of treatment or complaint in the Veteran's service treatment records (STRs) is an insufficient basis on which to provide a negative opinion without addressing the Veteran's reports of in-service injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The VA examiner's addendum opinion in April 2015 addressed the Board's concerns by pointing out that the Veteran stated in 2010 that his tinnitus began only two to three years prior.  The VA examiner concluded that it was less likely as not that the Veteran's tinnitus is related to in-service acoustic trauma as he did not report tinnitus until more than 30 years after his service.  The VA examiner also noted the Veteran's positive occupational history of noise exposure.  Yet the VA examiner failed to address the Veteran's contentions at the July 2013 hearing that his tinnitus has been present since service and that his post-service noise exposure was mitigated because he wore ear protection.  Further, in his April 2011 notice of disagreement, the Veteran clarified that he did not understand what tinnitus meant when first questioned about the condition and answered negatively about the chronic nature of the condition.  Based on the above, the Board finds the VA examiner's April 2010 and April 2015 opinions to be less persuasive.  

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has current tinnitus that is etiologically related to his period of service.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 3.102.

Ischemic Heart Disease

The Veteran contends that his ischemic heart disease is related to his in-service exposure to herbicides.  

The April 2010 VA examiner diagnosed the Veteran with ischemic heart disease, status-post myocardial infarction with residual coronary artery disease requiring multiple medications for prevention and control.  Thus, the Veteran has a current disability of ischemic heart disease, and the first Shedden element is established. 

Because ischemic heart disease is one of the diseases presumed to be due to in-service exposure to herbicides, the Veteran need only establish that he either directly was exposed to herbicides or is presumed to have been exposed to herbicides to be entitled to service connection.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Veteran's DD-214 indicates that he served during the Vietnam War, received the Vietnam Service Medal, and "served in Vietnam."  On his July 2008 claim for service connection for diabetes, tinnitus, and hypertension, he reported that he had served on a naval aviation air crew as a mechanic and regularly flew into Vietnam from his ship, the U.S.S. Ticonderoga.    

The Veteran provided a statement in June 2010 that further described his service in Vietnam.  The Veteran reported that he has served aboard a rotating flight crew that made daily flights on a C1A aircraft from the carrier to the airfield in Da Nang, Vietnam, to pick up mailbags, load aircraft parts, transport personnel to the U.S.S. Ticonderoga, and transport body bags.  The Veteran also reported that the ship's hangars were filled with damaged aircraft and parts from crash sites in Vietnam during the return trip to San Diego.  The response to a request for information from October 2010 indicated that the U.S.S. Ticonderoga operated in the official waters of Vietnam from April 1971 to July 1971 but could not verify the Veteran's in-country service.  A formal finding memorandum from October 2010 indicates that there was insufficient evidence to corroborate the Veteran's exposure to herbicides.  

The Defense Personnel Records Information Retrieval System (DPRIS) provided an analysis in January 2011 of the command history of the U.S.S. Ticonderoga for 1971 and noted that there was no record that the ship docked, transited inland waterways, or that personnel set foot on land in Vietnam.  The Veteran responded in an April 2011 notice of disagreement that outlined his duties as one of three mechanics who service the C1A and flew aboard the aircraft to Da Nang, Vietnam.  He also stated he disembarked the plane to perform maintenance duties, received mailbags and supplies, and spent various periods of time on the ground in Vietnam.  

The Veteran provided additional detail regarding his in-country service in Vietnam at the July 2013 hearing.  Specifically, the Veteran and his representative were confident that deck logs or other administrative records from the U.S.S. Ticonderoga would support the Veteran's assertions that he flew aboard transport aircraft to Vietnam as an aircraft mechanic.  The Board remanded the claim for further development in December 2014 and the National Archives and Records Administration (NARA) responded with a memorandum in April 2015.  The NARA memorandum reported that the deck logs of the Veteran's ship do not list names of aircrew or passengers, indicate types of aircraft, or report the destination or purpose of flights from the U.S.S. Ticonderoga.  Further, NARA stated that other records relating to individual flights, such as passenger and cargo manifests, are not permanent records and are destroyed when their initial administrative function has been fulfilled.  

Based on this record, the Board concludes that the evidence is at least in equipoise that the Veteran served in-country in Vietnam.  The Veteran's assertions that his in-service duties aboard the U.S.S. Ticonderoga entailed flying on C1A aircraft to Vietnam and subsequently disembarking to perform maintenance on the aircraft are consistent with his MOS.  The negative responses received from DPRIS and NARA were based on a lack of information to corroborate the Veteran's claims, not affirmative information in conflict with his assertions.  Neither report found that the Veteran's assertions are implausible or inconsistent with the service of his ship, only finding that the records confirming his assertions did not exist.  The Veteran's story regarding his in-country service in Vietnam has remained consistent throughout the claims process.  Therefore, as the evidence for and against this claim is in relative equipoise, the Veteran prevails, and his in-country service in Vietnam is established.  See Gilbert, 1 Vet. App. at 49.  

The Veteran's in-country Vietnam service entitles him to the presumption of exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  As he is presumed to have been exposed to herbicides, the Veteran's ischemic heart disease is entitled to presumptive service connection.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  As such, service connection for ischemic heart disease is established on a presumptive basis.  


ORDER

New and material evidence having been received, the appeal to reopen the claim for entitlement to service connection for hypertension is granted. 

Service connection for tinnitus is granted. 

Service connection for ischemic heart disease, as due to herbicide exposure, is granted. 


REMAND

Hypertension is not among the diseases presumed to have been caused by in-service herbicide exposure.  However, on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences (NAS) Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924-47928 (2012).  In that Notice, VA discussed NAS findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category.  Given that the NAS has identified a "limited or suggestive evidence of association" between herbicide exposure and hypertension, the Board finds that a medical opinion should be obtained regarding this matter.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Arrange for an appropriate VA examiner to review the Veteran's claims file to determine whether there exists a relationship between his currently diagnosed hypertension and service.  If the VA examiner determines that a physical examination is necessary, one should be scheduled.    

The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examiner should also be provided a copy of the August 10, 2012, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010 published in the Federal Register.  The examination report should note such review.  The examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service, to include the Veteran's in-service herbicide exposure.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his period of service.  The examiner should also specifically discuss NAS's findings of "limited or suggestive evidence of association" between hypertension and herbicide exposure.  

A complete rationale should be provided for all opinions.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


